Name: Council Implementing Decision (EU) 2016/1206 of 18 July 2016 amending Implementing Decision 2013/676/EU authorising Romania to continue to apply a special measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax
 Type: Decision_IMPL
 Subject Matter: taxation;  wood industry;  Europe;  criminal law;  European Union law;  trade
 Date Published: 2016-07-23

 23.7.2016 EN Official Journal of the European Union L 198/47 COUNCIL IMPLEMENTING DECISION (EU) 2016/1206 of 18 July 2016 amending Implementing Decision 2013/676/EU authorising Romania to continue to apply a special measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (1), and in particular Article 395(1) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 193 of Directive 2006/112/EC provides that any taxable person supplying goods or services is, as a general rule, liable for the payment of value added tax (VAT) to the tax authorities. (2) Council Implementing Decision 2010/583/EU (2) and, subsequently, Council Implementing Decision 2013/676/EU (3) authorised Romania to apply a derogating measure in order to designate the recipient as the person liable for the payment of VAT in the case of supplies of wood products by taxable persons. (3) In a letter registered with the Commission on 9 February 2016, Romania requested authorisation to continue to apply the measure after 31 December 2016. (4) The Commission informed the other Member States of the request made by Romania in a letter dated 23 March 2016. In a letter dated 29 March 2016, the Commission notified Romania that it had all of the information necessary to consider the request. (5) Prior to the authorisation to apply the reverse charge to the supplies of wood products, Romania had encountered problems in the timber market because of the nature of that market and the businesses involved. According to the report of Romania, presented together with the request for extension of the measure, designating the recipient as the person liable for the payment of VAT has had the effect of preventing tax evasion and avoidance in that sector and therefore remains justified. (6) The measure is proportionate to the objectives pursued since it is not intended to apply generally, but only to very specific operations in a sector which poses considerable problems with regard to tax evasion and avoidance. (7) The measure should not, in the Commission's view, have any adverse impact on the prevention of fraud at the retail level, in other sectors or in other Member States. (8) The authorisation should be limited in time until 31 December 2019. (9) Where Romania considers that a further extension beyond 2019 is necessary, a new report, together with the extension request, should be submitted to the Commission no later than 1 April 2019. (10) The measure has no adverse impact on the Union's own resources accruing from VAT. (11) Implementing Decision 2013/676/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2013/676/EU is amended as follows: (1) in Article 1, the date 31 December 2016 is replaced by that of 31 December 2019; (2) in Article 3, the date 1 April 2016 is replaced by that of 1 April 2019. Article 2 This Decision is addressed to Romania. Done at Brussels, 18 July 2016. For the Council The President G. MATEÃ NÃ  (1) OJ L 347, 11.12.2006, p. 1. (2) Council Implementing Decision 2010/583/EU of 27 September 2010 authorising Romania to introduce a special measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax (OJ L 256, 30.9.2010, p. 27). (3) Council Implementing Decision 2013/676/EU of 15 November 2013 authorising Romania to continue to apply a special measure derogating from Article 193 of Directive 2006/112/EC on the common system of value added tax (OJ L 316, 27.11.2013, p. 31).